Order denying defendant’s motion to open her default and for leave to appear and answer reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs; answer is to be served within ten days from the entry of the order herein. From the averments of the moving affidavits, none of which is denied, it appears that defendant may have a good defense and was induced to refrain from answering the complaint by plaintiff’s false promises to continue his payments of forty dollars a week during the life of the defendant, and by his threat *764to discontinue such payments if she defended the action. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.